Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-6-2003

Le v. Univ PA
Precedential or Non-Precedential: Precedential

Docket 01-3638




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Le v. Univ PA" (2003). 2003 Decisions. Paper 696.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/696


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  PRECEDENTIAL

                           Filed March 6, 2003

UNITED STATES COURT OF APPEALS
     FOR THE THIRD CIRCUIT


       Nos. 01-3638, 01-3759


         TAI VAN LE, MR.
                 v.
  UNIVERSITY OF PENNSYLVANIA,
  A Not-for-profit corporation and;
  STANLEY OPELLA, an individual
    (E. D. Civil No. 00-cv-00481)

         TAI VAN LE, MR.
                 v.
  UNIVERSITY OF PENNSYLVANIA,
    A Not-for-profit corporation
    (E. D. Civil No. 99-cv-1708)
             Tai Van Le, Appellant No. 01-3638


         TAI VAN LE, MR.
                 v.
  UNIVERSITY OF PENNSYLVANIA,
  A Not-for-profit corporation and;
  STANLEY OPELLA, an individual
    (E. D. Civil No. 00-cv-00481)
                            2



                    TAI VAN LE, MR.
                            v.
            UNIVERSITY OF PENNSYLVANIA,
              A Not-for-profit corporation
               (E. D. Civil No. 99-cv-1708)
                        The Trustees of the University of
                        Pennsylvania, the proper
                        corporate name of the University
                        of Pennsylvania,
                        Appellant No. 01-3759

               ON APPEAL FROM THE
          UNITED STATES DISTRICT COURT
    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
     (D.C. Civil Nos. 99-cv-01708 and 00-cv-00481)
     Magistrate Judge: The Honorable Jacob P. Hart


              ORDER AMENDING OPINION

  It is hereby ordered that the opinion of this Court dated
March 4, 2003 is hereby amended to reflect that the case
was referred to and determined by the Honorable Jacob P.
Hart, United States Magistrate Judge. Accordingly, the
caption of the opinion is amended as above to reflect this
correction.
  The caption of the judgment shall likewise be amended to
make this correction. This correction shall not effect the
entry date of the judgment which will remain March 4,
2003.
  It is further ordered that the word “Judgment” in the
sixth line of the first paragraph of the slip opinion is
substituted for “Judgement.”
                             3


                                 For the Court
                                 /s/ Marcia M. Waldron
                                 Clerk
Dated: March 6, 2003

A True Copy:
        Teste:

                 Clerk of the United States Court of Appeals
                             for the Third Circuit